                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


    Donald Haywood                         )
                                           )
                     Plaintiff,            )
                                           )
                                           )
         v.                                )     No. 16 C 2472
                                           )
    Wexford Health Sources, Inc.,          )
    et al.                                 )
                                           )
                      Defendants.          )
                                           )

                               MEMORANDUM OPINION AND ORDER

        Donald Haywood, an inmate at Pontiac Correctional Center since

July of 2016, and previously incarcerated at Stateville Correctional

Center, has sued the doctors who treated him at these two institutions

and their employer, Wexford Health Sources, Inc.1 He claims that the

doctors provided constitutionally inadequate medical care and that they

did    so     pursuant    to   Wexford’s   unconstitutional        policy,     custom,   or

practice.       He   alleges     that   beginning   in    late    2013,   he   repeatedly

complained of a constellation of symptoms including chest pain, back

pain, side pain, wrist pain, joint pain and swelling, shoulder pain,

dizziness, numbness in his leg and back, dental cavities, and stomach

problems.       Plaintiff      also   suffered   from    mental   illnesses     requiring



1 The Stateville physicians are Drs. Saleh Obaisi (now deceased and
substituted in this action by the executor of his estate) and Alma
Martija, and the Pontiac physician is Dr. Andrew Tilden.
treatment that is the subject of a separate case also pending before

me. See Case No. 16-cv-3566 (N.D. Ill.). While certain of plaintiff’s

physical ailments were related to falls or accidents, others eluded a

firm diagnosis. Eventually, a rheumatologist diagnosed plaintiff with

an autoimmune disease called Sjogren’s Syndrome, and plaintiff later

began taking medications for that condition.2

     Plaintiff alleges that the reason it took years for his Sjogren’s

diagnosis to emerge is that the frequency of his requests for medical

attention—the record reflects that in addition to regular visits to the

prison’s asthma clinic and mental health providers, plaintiff visited

the health care unit just about every month, often several times a

month, and sometimes several times a week during the relevant period—

led defendants to peg him as a malingerer whose symptoms were more

imagined than real. As a result, plaintiff posits, they did not take

his complaints seriously and performed only superficial examinations

until late 2015, when Dr. Obaisi ordered blood tests that revealed

abnormalities prompting a referral to a rheumatologist, who eventually

diagnosed plaintiff with Sjogren’s Syndrome. But plaintiff’s problems

did not end there, he claims, because he even after receiving his


2 Sjogren’s Syndrome is an autoimmune exocrine dysfunction in which
glands that make secretions—typically the salivary and tear glands—
become infected or inflamed. Alghafeer Dep., Exh. 9 to Def.’s L.R.
56.1(a) Stmt., at 52. It can become systemic and affect other organs
such as the kidneys, lungs, nervous system, and skin. Id. In most cases,
the disease remains limited to the salivary and tear glands, but in
some cases, patients can later develop lung or kidney disease. Id. at
52-53.
                                   2
diagnosis, defendants allegedly failed to follow the rheumatologist’s

recommendations for managing his condition. In plaintiffs’ view, the

defendant physicians’ conduct reflects their deliberate indifference to

his serious medical condition.

     Before me is defendants’ motion for summary judgment. Defendants

argue that plaintiff is not entitled to a trial because the objective,

undisputed evidence establishes that the treatment he received was

consistent with the standard of care, and that any delays plaintiff

experienced in receiving treatment for his Sjogren’s Syndrome (or any

other condition) did not result in a compensable injury. For the reasons

that follow, the motion is granted.

                                     I.

     Summary judgment is appropriate if there is no genuine dispute of

material fact and the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). I must view the evidence and draw all

reasonable inferences in favor of plaintiff, as the non-moving party.

Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005). To survive summary

judgment,   plaintiff   must   “present   specific   facts   establishing   a

material issue for trial, and any inferences must rely on more than

mere speculation or conjecture.” Giles v. Godinez, 914 F.3d 1040, 1048

(7th Cir. 2019).

     The Eighth Amendment protects prisoners from prison conditions

that cause “the wanton and unnecessary infliction of pain,” Rhodes v.

Chapman, 452 U.S. 337, 347 (1981). Evidence that prison medical staff

                                     3
provided grossly inadequate medical care can support an Eighth Amendment

violation if the plaintiff shows: 1) that he suffers from an objectively

serious medical condition, and 2) that prison officials knew about the

condition and the risk it posed but recklessly disregarded the risk.

Pyles v. Fahim, 771 F.3d 403, 408-09 (7th Cir. 2014) (citation omitted).

      The plaintiff’s burden of proof is heavy, as an Eighth Amendment

violation requires more than negligence or even medical malpractice.

Id. at 409. Indeed, because the second prong of the analysis requires

a plaintiff to show that the defendant had a “sufficiently culpable

state of mind,” the plaintiff must produce evidence that the treatment

he received was “so blatantly inappropriate as to evidence intentional

mistreatment.” Greeno, 414 F.3d at 653 (citing Farmer v. Brennan, 511

U.S. 825, 834 (1994) (Eighth Amendment violation requires proof of an

intentional or criminally reckless tort)). In addition, a plaintiff

whose deliberate indifference claim is based upon an alleged delay in

providing medical treatment must not only prove the objective and

subjective components of his claim, he must also offer “verifying

medical evidence” that the delay, rather than the underlying condition,

caused him harm. Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013)

(citations omitted).

      A doctor’s decision to forego diagnostic tests is “a classic

example of a matter of medical judgment.” Estelle v. Gamble, 429 U.S.

97,   107   (1976).   Accordingly,   a       plaintiff   whose   claim   rests   on

allegations that prison doctors failed to conduct appropriate testing

                                         4
to discover his serious medical condition must come forward with proof

that       the   doctor’s   decision        “departed     significantly       from   accepted

professional norms.” Pyles, 771 F.3d at 411. Similarly, a plaintiff who

challenges a doctor’s decision not to refer him to a specialist must

establish        either   that     the    doctor      actually   knew   of    his    need   for

specialized treatment, or that the need would have been obvious even to

a layperson, such that that the decision not to engage a specialist

“permits         an   inference    that     a   medical     provider    was    deliberately

indifferent to the inmate’s condition.” Id. at 412 (citing Greeno, 414

F.3d at 654).

                                                II.

       Given the breadth of plaintiff’s ailments in this case, it is

helpful at the outset to focus the analysis on the medical condition

that defendants’ failure timely to detect and treat allegedly caused

him    a    constitutional        injury:    Sjogren’s     Syndrome.    Indeed,      although

plaintiff asserts that he has been diagnosed with numerous conditions,

the “gist” of his complaint “is that between 2012-2015, Mr. Haywood

appeared many times before the Defendant physicians and presented

symptoms of Sjogren’s Syndrome,” but because Drs. Obaisi and Martija

viewed him as “a malingerer and a complainer...they made no bona fide

attempt to diagnose or treat him for this condition until years later,”

and that after his diagnosis, they, and later Dr. Tilden, interfered

with his treatment. Opp. at 1; see also Pl.’s L.R. 56.1(b)(3) Stmt. at

¶¶ 20. But the record simply does not support this characterization of

                                                 5
the facts. To the contrary, plaintiff’s medical record establishes that

defendants    consistently   responded      to   plaintiff’s    complaints,   and

plaintiff identifies no evidence to suggest that the treatment decisions

they made reflected anything other than their medical judgment.

     By his own account, plaintiff first reported joint pain—a symptom

associated with Sjogren’s Syndrome—in June of 2014, and he points to a

document that reflects a complaint about pain in his shoulder. But

plaintiff’s   medical   record   also    reveals    that   he   received   prompt

treatment for this complaint: an x-ray of his shoulder was taken on

June 27, 2014, and in the meantime, he was prescribed medication and

“instructed to hold off heavy weight lifting till asymptomatic.” See DN

133-1 at 1794; Exh. 1 to Pl.’s L.R. 56.1(b)(3) Stmt. at IDOC 481.3

Similarly, after plaintiff complained of knee pain in August of 2014,

he was prescribed ibuprofen and a cold pack and was advised to elevate

his knee and to avoid bearing weight. See IDOC 486. Plaintiff offers no

evidence to suggest that the treatment he received on these occasions

was inappropriate, much less that it was “blatantly” so. Plaintiff also

points to the numerous cavities he had filled between 2013 and 2015 and

argues that given the joint problems and skin rashes for which he was




3 I pause here to deplore both parties’ practice of identifying cited
portions of plaintiff’s medical records only by Bates number and failing
to indicate where on the docket these documents can be found (for
example with reference to an exhibit number and the document to which
the exhibit is attached). This practice has done little to aid in the
ascertainment of genuine factual disputes and much to frustrate prompt
and efficient resolution of defendants’ motion.
                                        6
also treated during the same period, Drs. Obaisi and Martija should

have investigated whether the cavities were a symptom of Sjogren’s

Syndrome. Yet, plaintiff points to no evidence of any professional norms

mandating   diagnostic    testing    under   these   circumstances    prior    to

December 2015 to determine whether these symptoms were linked by an

underlying disorder.

     Indeed, plaintiff offers no evidence at all to controvert the

testimony of defendants’ expert witness, who opined that the treatment

plaintiff received for each of his complaints was well within the bounds

of accepted professional standards. Plaintiff’s core theory—that the

defendant physicians’ view of him as a “malingerer” and a “complainer”

replaced their exercise of professional judgment—rests entirely on his

subjective sense that his complaints were brushed off and the meaning

he attributes to a handful of notations in his medical records. For

example, plaintiff claims that the emphasis in a notation from a visit

on August 8, 2015, which states that plaintiff was “brought up for chest

pains, third time this week,” IDOC 541 (original emphasis), reflects

Dr. Martija’s “frustration” with his frequent visits to the prison

health   care   unit.   Similarly,   plaintiff   reads   skepticism   into    the

observation recorded on September 23, 2015, that plaintiff “has been

evaluated multiple times by different providers” for complaints of a

racing heart and chest pain. IDOC 559. But plaintiff does not dispute

that these notations are factually accurate, and even assuming the

inferences he draws from their emphasis is correct, the objective

                                       7
medical   record   establishes   that   prison   medical   staff   nevertheless

investigated and treated his complaints: In response to his complaint

of August 8, plaintiff received a physical examination, a blood pressure

check, a respiration and heart rate check, and an EKG, all of which

produced normal results, see IDOC 541, and on September 23, plaintiff

had his temperature, pulse, blood pressure, and respiration checked and

was scheduled for a follow up appointment with the prison medical

director on October 13, 2015. Plaintiff’s subjective belief that these

treatments were “superficial” and designed to “get[] him to go away and

stop bothering” the prison medical staff is not substantiated by any

competent medical evidence. Pl.’s L.R. 56.1(b)(3) Stmt. ¶ 43. At all

events, courts “look at the totality of an inmate’s medical care when

considering whether that care evidences deliberate indifference to

serious medical needs.” Petties v. Carter, 836 F.3d 722, 730-31 (7th

Cir. 2016) (en banc). Plaintiff’s medical records comprise over a

thousand pages, and the isolated remarks he points to on a handful of

entries fall far short of establishing defendants’ unconstitutional

disregard for his Sjogren’s Syndrome.4


4Plaintiff argues that defendants’ treatment of his ailments “unrelated
to Sjogren’s Syndrome [is] immaterial to this lawsuit.” Opp. at 10
(objecting to evidence that Drs. Obaisi and Martija provided appropriate
care for dizziness, chest and stomach pain, and asthma). But because
“deliberate indifference” requires an analysis of the totality of the
care defendants provided, the physician defendants’ treatment of
plaintiff’s other conditions is relevant to the subjective component of
the Eighth Amendment analysis. What is true, however, is that plaintiff
relies exclusively on his Sjogren’s diagnosis to satisfy the objective
component of the analysis—the existence of a serious medical condition.
                                        8
       Plaintiff insists that the record contains “copious evidence” of

a “lengthy pattern of unconstitutional behavior” by the physician

defendants. Opp. at 6. But the “evidence” he cites boils down to his

subjective view that it took too long for Drs. Obaisi and Martija to

recognize the need for specialized treatment and speculation about the

reasons for the perceived delay. For example, plaintiff cites as

evidence   of   these   doctors’   foot       dragging    the   failure   to   provide

specialists with “relevant portions” of plaintiff’s medical file in

advance of his consultations. Yet, so far as the record reveals, that

was entirely consistent with standard practices; and even if it was

not,   plaintiff   offers   no   evidence      that   the    doctors   intentionally

withheld his medical files or that they recklessly failed to ensure

that the files were timely transmitted to the specialists.

       In any event, it appears that plaintiff would not have been treated

any sooner for Sjogren’s Syndrome if his medical records had been sent

to   his   rheumatologist   earlier.      Dr.     Alghafeer,     plaintiff’s     first

rheumatologist,    testified     that   even      after     confirming    plaintiff’s

diagnosis, he “wasn’t that concerned...that I needed to initiate any

treatment,” and decided instead upon a course of “managed observation.”

Alghafeer Dep., DN 133-8 at 60. Moreover, even if plaintiff could show

that defendants’ conduct prevented him from receiving timely treatment

for Sjogren’s Syndrome, a delay in treatment gives rise to an Eighth



In other words, plaintiff does not claim to have been injured by the
medical care he received for any of his other medical conditions.
                                          9
Amendment violation only where the plaintiff provides “independent

evidence   that   the   delay   exacerbated    the   injury    or    unnecessarily

prolonged pain.” Petties, 836 F.3d at 730-31 (7th Cir. 2016) (en banc).

Plaintiff offers no evidence of this sort.5

     This leaves only the question of whether plaintiff is entitled to

a trial on his theory that the treatment he received after his Sjogren’s

diagnosis violated the Eighth Amendment. Plaintiff argues that each of

the physician defendants manifested deliberate indifference to his

serious medical condition by failing to follow the treatment regimen

that his rheumatologists recommended for Sjogren’s Syndrome. It is true

that the specialists’ recommendations were not followed to the letter,

notably with respect to the length of time between visits to monitor

plaintiff’s   condition.    Still,   that     shortcoming     does   not   entitle




5Defendants assert that there is no evidence of any disease progression,
vital organ involvement, or system complications attributable to their
treatment of plaintiff’s Sjogren’s Syndrome. See Def.’s L.R. 56.1(a)
Stmt., ¶¶ 118, 139. Plaintiff purports to dispute these statements with
citations to “Arami Exh. A” to show his putative diagnosis of Sjogren’s-
related fibromyalgia. See Pl.’s L.R. 56.1(b)(3) Stmt., ¶¶ 118, 139. But
the only exhibits attached to plaintiff’s responsive factual statements
are numbered 1-3, and if there is an “Exh. A” to any document plaintiff
submitted, I have been unable to find it. Plaintiff also cites the
deposition of Dr. Arami—evidently one of his treating physicians—to
support his position on the issue of disease progression, but he again
fails to identify any record entry corresponding to his citation.
Meanwhile, defendants identify Dr. Arami’s deposition transcript as
Exhibit 10 to their factual statement; but Exhibit 10 (like Exhibits 9
and 11) is the transcript of Dr. Alghafeer’s deposition. As best I can
determine based on my unguided review of the three thousand page,
predominantly sealed record in this case, Dr. Arami’s deposition
transcript is not before me, leaving no “verifying medical evidence” to
support plaintiff’s delay-based Eighth Amendment claim.
                                      10
plaintiff to a trial absent some evidence that these delays, or the

occasional unavailability of plaintiff’s prescribed medication, were

the result of the doctors’ culpable state of mind. See Gaston v. Ghosh,

920 F.3d 493, 496 (7th Cir. 2019) (affirming summary judgment where

plaintiff offered no evidence to show “who was responsible for the

delays (the four physicians named as defendants? back-office staff?

someone   else?)   or   why   those   delays   occurred    (a    desire    that   [the

plaintiff]’s    pain    continue?     indifference    to        his     pain?   simple

negligence? medical judgment?)”) (original emphasis). The suggestive

language plaintiff uses to color his responses to defendants’ factual

statements, see, e.g., Pl.’s L.R. 56.1(b)(3) Stmt., ¶ 93 (admitting

that    Dr.   Tilden    “begrudgingly     complied”   with        Dr.     Alghafeer’s

recommendations), does not substitute for competent medical evidence

suggesting that defendants’ treatment decisions fell so far outside the

field of reasonable professional competence as to allow a jury to infer

deliberate indifference to plaintiff’s serious medical condition.

       There is no doubt that plaintiff has received a great deal of

medical treatment while incarcerated. Indeed, he does not dispute that

he consulted multiple specialists—a rheumatologist, a cardiologist, a

gastroenterologist, an optometrist, and an orthopedic spine specialist—

upwards of twenty times between June of 2016 and June of 2018. Plaintiff

believes that his Sjogren’s Syndrome should have been diagnosed sooner,

and that he should have received more frequent monitoring and more

consistent pharmaceutical treatment for that condition. Nevertheless,

                                        11
the totality of the record is not such as would allow a reasonable jury

to conclude: a) that the defendant doctors intentionally or recklessly

disregarded plaintiff’s symptoms of Sjogren’s Syndrome; b) that the

defendant doctors failed to authorize or provide treatment for that

condition after it was diagnosed; or c) that plaintiff suffered a

constitutional   injury   as     a    result    of    any   delay   in   treatment.

Accordingly,   the   physician       defendants—and    thus   all   defendants—are

entitled to summary judgment. See Gaston, 920 F.3d at 497 (to hold

Wexford liable for its employees’ conduct under any theory, plaintiff

must show that “someone whose acts are imputed to Wexford violated the

Eighth Amendment”).

                                        III.

     For the foregoing reasons, defendants’ motion is granted.



                                          ENTER ORDER:




                                     __________________________

                                              Elaine E. Bucklo
                                      United States District Judge

Dated: June 5, 2019




                                         12
